 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9    Scott Harvey Hernandez,                         No. CV-17-02155-PHX-SMB
10                  Plaintiff,                        ORDER
11    v.
12    Town of Gilbert, et al.,
13                  Defendants.
14
15          Pending before the Court are the parties’ motions for summary judgment pursuant
16   to Federal Rule of Civil Procedure 56. Defendants Town of Gilbert (the “Town”) and
17   Officer Steve Gilbert (“Officer Gilbert”) (collectively “Defendants”) moved for partial
18   summary judgment on Counts I and VI. (Doc. 49). Plaintiff also moved for partial
19   summary judgment on Count VI. (Doc. 54). Oral argument was held on April 5, 2019.
20   The Court has now considered the Motions, Responses, and Replies, along with arguments
21   of counsel and relevant case law.
22   I.     BACKGROUND
23          The following facts are taken from Plaintiff’s and Defendants’ “Joint Statement of
24   Facts in Support of the Parties’ Respective Motions for Partial Summary Judgment,” (Doc.
25   51, “JSOF”), or were stipulated to by the parties, (Doc. 36). On May 5, 2016, Gilbert
26   Police Department Officer Chris Robinson saw Plaintiff’s vehicle swerving on the road.
27   Plaintiff saw emergency lights flashing behind him as he drove.        Officer Robinson
28   activated the police vehicle’s siren. Plaintiff continued driving until he reached his
 1   residence, opened the garage door remotely, pulled into the two-car garage, shut off his
 2   vehicle, and then started to close the garage door remotely. Officer Robinson stopped the
 3   garage door from closing and waited for back-up officers to arrive. For the next 2 1/2
 4   minutes, Officer Robinson gave at least 13 verbal orders for Plaintiff to step out of the
 5   vehicle. Officer Robinson also verbally warned Plaintiff that he would be arrested for
 6   failing to obey a police officer. Plaintiff refused Officer Robinson’s verbal commands,
 7   repeatedly stating “no, I’m right here.” About 90 seconds after Plaintiff drove into the
 8   garage, Officer Justin Leach arrived. Officers Robinson and Leach approached the vehicle
 9   with guns drawn. Officer Robinson approached the driver’s door, where there was less
10   than 3 feet of space between the driver’s door and garage wall. Officer Robinson told
11   Plaintiff at least 7 more times to get out of the vehicle because he was under arrest. Plaintiff
12   refused to leave his vehicle. For the next 60 seconds, Officer Robinson applied physical
13   force to Plaintiff to get him out of the vehicle. Officer Robinson used control holds such
14   as grabbing Plaintiff’s left forearm, his left leg, and his head. Plaintiff resisted these control
15   holds by tucking his arms close to his body and repeatedly stating, “No, I’m not under
16   arrest.” Officer Robinson attempted another control hold technique, by grabbing Plaintiff’s
17   right ear. Plaintiff stated, “Sorry, dude, I’m not going nowhere.” Officer Robinson
18   detected that Plaintiff’s eyes were bloodshot, his speech was slurred, and his breath smelled
19   of alcohol. Officer Robinson then deployed pepper spray in Plaintiff’s face. Officer
20   Robinson told Plaintiff at least 8 more times that he was under arrest and to get out of the
21   vehicle. Plaintiff continued to ignore these commands. Officer Robinson warned Plaintiff
22   at least 5 times that a police dog was going to be used to bite him and pull him from the
23   vehicle if Plaintiff did not step out. Plaintiff responded, “I’m not going nowhere, dude,”
24   “You’re on my property, bro. You can’t do this shit,” and “No, I am not.” Officer Gilbert
25   approached Plaintiff’s vehicle from about 6-10 feet away with his police dog, Murphy, on
26   leash. Both the driver’s door and front passenger door of Plaintiff’s vehicle were open.
27   Officer Gilbert loudly stated, “Sir, step out of the car or the dog will bite you. Step out of
28   the car, step out of the car.” Plaintiff closed the driver’s door and leaned to his right to


                                                   -2-
 1   close the front passenger door. Officer Gilbert released K9 Murphy to enter the vehicle
 2   through the front passenger door. K9 Murphy bit Plaintiff on the left bicep. Officer
 3   Robinson ordered Plaintiff to crawl out of the vehicle. Plaintiff repeatedly yelled “Alright.”
 4   After about 36 seconds, Officer Gilbert commanded K9 Murphy to release the bite. About
 5   14 seconds later, K9 Murphy released the bite on Plaintiff’s left upper arm, but hung onto
 6   Plaintiff’s shirt for another 22 seconds before completely releasing the bite. After K9
 7   Murphy released the bite, Officers Robinson and Leach physically pulled Plaintiff from the
 8   vehicle and moved him to the driveway to handcuff him. At the time of this incident,
 9   Plaintiff was under the influence of an intoxicating liquor, and had a blood alcohol
10   concentration of .146.
11          While Plaintiff and Defendants view of the facts differ regarding what happened
12   after K9 Murphy first bit Plaintiff, the Court notes that the officer body-camera videos
13   worn by officers at the scene (the “Videos”), which were submitted as evidence (JSOF,
14   Exhibits E, F, G), provide a picture of what occurred after K9 Murphy entered the vehicle.
15   Even after K9 Murphy was called off, Plaintiff is seen telling officers that they were on his
16   property and holding on to the headrest as officers attempt to remove him from the vehicle.
17   (JSOF, Exhibit E at 8:44). Officers were then forced to pull Plaintiff from the vehicle, as
18   Plaintiff continued to resist. (JSOF, Exhibit E at 9:10).
19          Plaintiff commenced this action in state court on May 5, 2017, and the action was
20   subsequently removed to this Court. (Doc. 1). After orders dismissing multiple counts and
21   multiple defendants, (Docs. 19, 25, 42), the remaining counts before the Court are as
22   follows: (1) Count I against the Town for Negligence and Gross Negligence, (2) Count II
23   against the Town for Negligent Training, and (3) Count VI, brought pursuant to 42 U.S.C.
24   § 1983, against Officer Gilbert alleging the use of excessive force in violation of the Fourth
25   and Fourteenth Amendments. Plaintiff now moves for partial summary judgment on Count
26   VI, (Doc. 54), and Defendants move for partial summary judgment on Counts I and VI,
27   (Doc. 49).
28   ///


                                                 -3-
 1   II.    LEGAL STANDARD
 2          Summary judgment is appropriate when “there is no genuine dispute as to any
 3   material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.
 4   56(a). A material fact is any factual issue that might affect the outcome of the case under
 5   the governing substantive law. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).
 6   A dispute about a fact is “genuine” if the evidence is such that a reasonable jury could
 7   return a verdict for the nonmoving party. Id. “A party asserting that a fact cannot be or is
 8   genuinely disputed must support the assertion by . . . citing to particular parts of materials
 9   in the record” or by “showing that materials cited do not establish the absence or presence
10   of a genuine dispute, or that an adverse party cannot produce admissible evidence to
11   support the fact.” Fed. R. Civ. P. 56(c)(1)(A), (B). The court need only consider the cited
12   materials, but it may also consider any other materials in the record. Id. 56(c)(3).
13          Initially, the movant bears the burden of demonstrating to the Court the basis for the
14   motion and “identifying those portions of [the record] which it believes demonstrate the
15   absence of a genuine issue of material fact.” Celotex Corp. v. Catrett, 477 U.S. 317, 323
16   (1986). If the movant fails to carry its initial burden, the nonmovant need not produce
17   anything. Nissan Fire & Marine Ins. Co. v. Fritz Cos., 210 F.3d 1099, 1102–03 (9th Cir.
18   2000). If the movant meets its initial responsibility, the burden then shifts to the nonmovant
19   to establish the existence of a genuine issue of material fact. Id. at 1103. The nonmovant
20   need not establish a material issue of fact conclusively in its favor, but it “must do more
21   than simply show that there is some metaphysical doubt as to the material facts.”
22   Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986). The
23   nonmovant’s bare assertions, standing alone, are insufficient to create a material issue of
24   fact and defeat a motion for summary judgment. Liberty Lobby, 477 U.S. at 247–48. “If
25   the evidence is merely colorable, or is not significantly probative, summary judgment may
26   be granted.” Id. at 249–50 (citations omitted). However, in the summary judgment
27   context, the Court believes the nonmovant’s evidence, id. at 255, and construes all disputed
28   facts in the light most favorable to the nonmoving party, Ellison v. Robertson, 357 F.3d


                                                 -4-
 1   1072, 1075 (9th Cir. 2004). “When the record contains a ‘videotape capturing the events
 2   in question,’ and that videotape ‘quite clearly contradicts the version of the story told by’
 3   one party, the court need not adopt that party’s version of the facts, but should instead rely
 4   on the facts as presented in the recording.” Hulstedt v. City of Scottsdale, 884 F. Supp.2d
 5   972, 989 (D. Ariz. 2012) (quoting Scott v. Harris, 550 U.S. 372, 378 (2007)). If “the
 6   evidence yields conflicting inferences [regarding material facts], summary judgment is
 7   improper, and the action must proceed to trial.” O’Connor v. Boeing N. Am., Inc., 311 F.3d
 8   1139, 1150 (9th Cir. 2002).
 9               Federal Rule of Civil Procedure 56 “is silent as to how the court must analyze
10   simultaneous cross-motions for summary judgment.” Fair Hous. Council of Riverside
11   Cty., Inc. v. Riverside Two, 249 F.3d 1132, 1135 (9th Cir. 2001). Even though the Court
12   is presented with cross-motions for summary judgment, the Court must view the materials
13   on file in the light most favorable to the nonmoving party. Oshilaja v. Watterson, No. CV
14   05-3429-PHX-RCB, 2007 WL 2903029, at *4 (D. Ariz. Sept. 30, 2007) (citing High Tech
15   Gays v. Def. Indus. Sec. Clearance Office, 895 F.2d 563, 574 (9th Cir. 1990)).
16   III.        PLAINTIFF’S MOTION
17               Plaintiff moved for partial summary judgment on Count VI—excessive force in
18   violation of the Fourth Amendment brought pursuant to 42 U.S.C. § 1983. (Doc. 54).
19   Defendants filed a Response, (Doc. 57), and Plaintiff filed a Reply, (Doc. 62). Plaintiff
20   argues that Officer Gilbert used unreasonable force by ordering K9 Murphy to “bite and
21   hold [Plaintiff] for over a minute while [Plaintiff] sat unarmed in his automobile[.]”1 (Doc.
22   54 at 1).
23          A.     Legal Standard
24               Section 1983 of Title 42 of the U.S. Code provides a cause of action for persons
25   who have been deprived their constitutional rights by persons acting under color of law.
26   Section 1983 “is not itself a source of substantive rights” but only provides a cause of action
27   “for vindicating federal rights elsewhere conferred.” Baker v. McCollan, 443 U.S. 137,
28   1
       Plaintiff, however, stipulates that K9 Murphy bit Plaintiff’s arm for about 50 seconds,
     and then held on to Plaintiff’s shirt for another 22 seconds. (JSOF ¶ 35–36).

                                                   -5-
 1   144 n.3 (1979). Claims of excessive force before or during an arrest are analyzed under
 2   the Fourth Amendment. Graham v. Connor, 490 U.S. 386, 394 (1989); see also Smith v.
 3   City of Hemet, 394 F.3d 689, 700–01 (9th Cir. 2005) (“It is clear that under Graham,
 4   excessive force claims arising before or during arrest are to be analyzed exclusively under
 5   the [F]ourth [A]mendment’s reasonableness standard.”). An officer’s use of a police dog
 6   is subject to an excessive force analysis. Mendoza v. Block, 27 F.3d 1357, 1362 (9th Cir.
 7   1994), as amended (May 31, 1994). In determining whether a law enforcement officer
 8   used excessive force in violation of the Fourth Amendment, the Court considers “whether
 9   the officers’ actions are ‘objectively reasonable’ in light of the facts and circumstances
10   confronting them, without regard to their underlying intent or motivation.” Graham, 490
11   U.S. at 397. “The calculus of reasonableness must embody allowance for the fact that
12   police officers are often forced to make split-second judgments—in circumstances that are
13   tense, uncertain, and rapidly evolving—about the amount of force that is necessary in a
14   particular situation.” Id. at 396–397. “Determining the reasonableness of an officer’s
15   actions is a highly fact-intensive task for which there are no per se rules.” Torres v. City
16   of Madera, 648 F.3d 1119, 1124 (9th Cir. 2011).               In evaluating the “objective
17   reasonableness” of a use of force, the Court generally proceeds in three steps. Miller v.
18   Clark Cty., 340 F.3d 959, 964 (9th Cir. 2003). “First, we assess the gravity of the particular
19   intrusion on Fourth Amendment interests by evaluating the type and amount of force
20   inflicted.” Id. (citing Chew v. Gates, 27 F.3d 1432, 1440 (9th Cir. 1994)). “Second, we
21   assess the importance of the government interests at stake by evaluating: (1) the severity
22   of the crime at issue, (2) whether the suspect posed an immediate threat to the safety of the
23   officers or others, and (3) whether the suspect was actively resisting arrest or attempting to
24   evade arrest by flight.” Id. (citing Graham, 490 U.S. at 396). “Third, we balance the
25   gravity of the intrusion on the individual against the government’s need for that intrusion
26   to determine whether it was constitutionally reasonable.” Id. When “there are no genuine
27   issues of material fact and the relevant set of facts has been determined, the reasonableness
28   of the use of force is a pure question of law.” Lowry v. City of San Diego, 858 F.3d 1248,


                                                 -6-
 1   1256 (9th Cir. 2017), cert. denied, 138 S. Ct. 1283 (2018) (internal quotation marks and
 2   citation omitted). However, “[b]ecause such balancing nearly always requires a jury to sift
 3   through disputed factual contentions, and to draw inferences therefrom, we have held on
 4   many occasions that summary judgment or judgment as a matter of law in excessive force
 5   cases should be granted sparingly.” Santos v. Gates, 287 F.3d 846, 853 (9th Cir. 2002).
 6       B.     Type and Amount of Force Inflicted
 7             The first step is to assess the severity of the intrusion on Plaintiff’s rights by
 8   evaluating the type and amount of force used. “[C]haracterizing the quantum of force with
 9   regard to the use of a police dog depends on the specific factual circumstances.” Lowry,
10   858 F.3d at 1256. In this case, the dog bit Plaintiff on his left bicep, which lasted about 50
11   seconds. (JSOF ¶¶ 32, 35, 36). As far as Plaintiff’s injuries, there is no dispute that Plaintiff
12   suffered injuries. The officers at the scene reported that Plaintiff was bit by the dog,
13   “sustained several lacerations to his left bicep,” and was treated on the scene and
14   transported to the hospital. (Doc. 56-3 at 7), (Doc. 56-4 at 3). Photos further show the
15   considerable injuries to Plaintiff’s left arm. (Doc. 56-12 at 2–3). Plaintiff states that he
16   has severe and permanent injuries including disfiguring scars resulting in more treatment
17   and surgery, and that he was hospitalized for three days for medical treatment as a result
18   of the bite.2 (Doc. 56-1 ¶¶ 21, 23).
19            Plaintiff cites to Chew v. Gates, 27 F.3d 1432, 1441 (9th Cir. 1994), in which the
20   court found that the force used to arrest Chew was “severe” when the dog had to bite Chew
21   three times before achieving an effective hold, the dog dragged Chew between four and ten
22   feet, and Chew’s arm was “nearly severed.” In reply, Defendants state that the “level of
23   force used [here] was not severe,” and cite to Miller v. Clark County, 340 F.3d 959, 964
24   (9th Cir. 2003). (Doc. 57 at 5). In Miller, the Ninth Circuit held “that the intrusion on
25   Miller’s Fourth Amendment interests was a serious one,” after the officer unleashed the
26   dog to search for Miller, the dog located and held Miller, and the officer took between 45
27   2
       In support of this assertion, Plaintiff submits medical bills from the “Arizona Center for
     Hand Surgery,” but no statement or affidavit attesting to Plaintiff’s extended prognosis.
28   (Doc. 56-9 at 2–4). There is however no dispute that Plaintiff sustained injuries requiring
     medical attention.

                                                   -7-
 1   and 60 seconds to arrive at a location where he could see Miller. 340 F.3d at 960–61, 964.
 2   The court noted that the officer’s dog ordinarily bit a suspect for only about four seconds,
 3   but in that case, the dog bit Miller for “an unusually long time period, an action that might
 4   cause a suspect pain and bodily injury.” Id. at 964. “Miller’s skin was torn in four places
 5   above his elbow, and the muscles underneath were shredded.” Id. at 961. He had torn
 6   muscles, the injury went as deep as the bone, and he underwent surgery and spent several
 7   days in the hospital. Id. In contrast to Chew and Miller, the Ninth Circuit affirmed in
 8   Lowry the district court’s finding that the force used by a police dog was “moderate,” not
 9   “severe,” when the dog bit the suspect on the lip and was called off within seconds. 858
10   F.3d at 1257.
11              It is undisputed here that Officer Gilbert commanded K9 Murphy to release the bite
12   after approximately 36 seconds, and that K9 Murphy released the bite approximately 14
13   seconds later—a total of 50 seconds. The facts seem most analogous to Miller, and the
14   Court finds that given the amount of time that K9 Murphy bit and held Plaintiff, the amount
15   of force used was serious.
16         C.     Government Interests at Stake
17              In order to assess the importance of the government interests at stake, the Court
18   looks at (1) the severity of the crime at issue, (2) whether the suspect posed an immediate
19   threat to the safety of the officers or others, and (3) whether the suspect was actively
20   resisting arrest or attempting to evade arrest by flight. Graham, 490 U.S. at 396. The
21   Court can also consider other factors such as “the availability of alternative methods of
22   capturing or subduing a suspect,” “whether a warrant was used, whether the plaintiff
23   resisted or was armed, whether more than one arrestee or officer was involved, whether the
24   plaintiff was sober, whether other dangerous or exigent circumstances existed at the time
25   of the arrest, and the nature of the arrest charges.” Chew, 27 F.3d at 1440 n.5. “These
26   factors are not exclusive, and we consider the totality of the circumstances.” Gonzalez v.
27   City of Anaheim, 747 F.3d 789, 793–94 (9th Cir. 2014).
28   ///


                                                   -8-
 1               1.   Severity of the Crime at Issue
 2          The facts relevant to the “severity of the crime” prong are not genuinely at issue.
 3   At the time of the events at issue in this case, Plaintiff had a blood alcohol concentration
 4   of .146 and was under the influence of an intoxicating liquor. (Doc. 36). Officer Robinson
 5   saw Plaintiff’s vehicle swerving and activated his emergency lights behind Plaintiff’s car.
 6   (JSOF ¶¶ 1–2). Plaintiff argues that DUI is a misdemeanor offense, not necessitating the
 7   use of such force. (Doc. 54 at 5). While there is no question that DUI is a serious offense,
 8   see Cooper v. Brown, 844 F.3d 517, 522 (5th Cir. 2016) (stating that DUI is considered a
 9   serious offense that weighed in favor of police officer), some courts have found that under
10   certain circumstances the severity of a DUI (a misdemeanor) in the excessive force analysis
11   is considered low. See Orr v. Cal. Highway Patrol, No. Civ. 2:14-585 WBS EFB, 2015
12   WL 848553, at *1, *11 (E.D. Cal. Feb. 26, 2015) (finding that the driver’s risk to public
13   safety was low after plaintiff responded to flashing lights and pulled over, initially
14   cooperated with the officer, and had exited the vehicle). But here, Plaintiff fails to
15   acknowledge the facts compounding his initial offense—it is undisputed that Plaintiff saw
16   the flashing lights behind his vehicle, continued to drive home, attempted to close the
17   garage door, and then refused to exit his vehicle after numerous orders from officers
18   alerting Plaintiff that he was under arrest. The Court finds that in light of the facts in this
19   case, this factor weighs against granting summary judgment in favor of Plaintiff.
20               2.   Immediacy of the Threat
21          The immediacy of the threat posed by the suspect is the most important factor in
22   this analysis. Mattos v. Agarano, 661 F.3d 433, 441 (9th Cir. 2011) (en banc). The
23   government has a “compelling interest in removing alcohol-impaired drivers from the
24   roads because they pose a clear threat to the safety of the public.” Knapp v. Miller, 799
25   P.2d 868, 872 (Ariz. Ct. App. 1990). Here, there is no dispute that Plaintiff was parked in
26   his garage with the car turned off. It is also undisputed that Plaintiff was unarmed.
27   Defendants argue that because Plaintiff still remained behind the wheel of the vehicle, the
28   vehicle could be used as a weapon against the officers. (Doc. 58 at 3). Furthermore,


                                                  -9-
 1   Officer Gilbert testified that because neither Plaintiff nor his vehicle had been searched,
 2   Officer Gilbert considered that whether Plaintiff was armed was “unknown.” (Doc. 58 at
 3   45). Officer Gilbert also testified that he considers the possibility of a suspect being armed
 4   “based on the totality of the circumstances,” and that “once someone starts to act in a way
 5   that they’re fleeing from the police, that starts to heighten our awareness that there’s
 6   something else going on than just someone who just doesn’t want to stop.” (Doc. 58 at
 7   45–46).
 8          Plaintiff cites to Chew, asserting that the court found that Chew quietly hiding in a
 9   scrapyard as police searched for him did not suggest that Chew was engaging in threatening
10   behavior during this time. (Doc. 54 at 8). In Chew, the court held that the record did not
11   “reveal an articulable basis for believing that Chew was armed or that he posed an
12   immediate threat to anyone’s safety.” Chew, 27 F.3d at 1441. But these facts are hardly
13   analogous to the facts here. Plaintiff did not merely refuse to exit the vehicle. Plaintiff
14   resisted as officers attempted to remove him from the vehicle, over a span of 8 minutes,
15   creating an uncertain situation for officers. An officer could have reasonably felt that
16   Plaintiff was a threat due to his continued verbal and physical resistance, state of
17   intoxication, position in his vehicle, and the fact that he had not yet been searched. See
18   Schoettle v. Jefferson Cty., 788 F.3d 855, 860 (8th Cir. 2015) (recognizing that an officer’s
19   use of force to remove driver of parked car from vehicle may be justified when driver is
20   suspected to be intoxicated); Mattos, 661 F.3d at 444 (plaintiff was potentially threatening
21   while remaining in the driver seat with keys in the ignition).
22          Plaintiff’s and Defendants’ experts offer conflicting views regarding this factor.
23   Plaintiff’s expert writes that Plaintiff “was not an immediate threat to the peace officers or
24   community,” (Doc. 56-6 at 9), while Defendants’ expert states that the Plaintiff “posed an
25   immediate threat to the officers and the public because [he] had not been searched.” (Doc.
26   58 at 19). Furthermore, Plaintiff was severely intoxicated and remained behind the wheel
27   of his vehicle. Defendants have supplied evidence sufficient for a jury to find that Plaintiff
28   posed an immediate threat to the officers and community. Accordingly, this factor weighs


                                                 - 10 -
 1   against granting summary judgment in favor of Plaintiff.
 2               3.   Actively Resisting Arrest
 3          The Court looks next to whether Plaintiff was actively resisting arrest or attempting
 4   to evade arrest by flight. Plaintiff asserts that he was not actively resisting arrest nor
 5   attempting to flee, and that at most, he was “passively resisting arrest.” (Doc. 54 at 9). Yet
 6   it is undisputed that Plaintiff was not complying with the officers’ requests to exit the
 7   vehicle—the Videos and testimony clearly show that Plaintiff was not compliant.
 8   Plaintiff’s expert states that while the Videos show that Plaintiff did not comply with the
 9   officers, “he did not resist arrest by use of force,” and that he should be compared to “a
10   passive demonstrator.” (Doc. 56-6 at 12, 17). Defendants’ expert states that Plaintiff “was
11   using physical force against Officer Robinson to resist arrest” and that Plaintiff’s
12   “uncooperative and defiant behavior took this encounter to another level.” (Doc. 58 at 18–
13   19).
14           “[T]he level of force an individual’s resistance will support is dependent on the
15   factual circumstances underlying that resistance.” Nelson v. City of Davis, 685 F.3d 867,
16   882 (9th Cir. 2012) (quoting Bryan v. MacPherson, 630 F.3d 805, 830 (9th Cir. 2010)).
17   The Ninth Circuit has noted that the categorization of resistance “runs the gamut from the
18   purely passive protestor who simply refuses to stand, to the individual who is physically
19   assaulting the officer,” id., and that “[e]ven purely passive resistance can support the use
20   of some force.” Bryan, 630 F.3d at 830. “[A]ctive resistance is not to be found simply
21   because of a failure to comply with the full extent of an officer’s orders.” Nelson, 685 F.3d
22   at 882 (finding plaintiff’s single act of non-compliance with an officers’ order to disperse,
23   without any attempt to threaten the officers or place them at risk, did not rise to the level
24   of active resistance).
25          There is no question that Plaintiff exercised more than mere passive resistance. See,
26   e.g., Dinan v. Multnomah Cty., No. 3:12-CV-00615-PK, 2013 WL 324059, at *11 (D. Or.
27   Jan. 28, 2013) (“There is no doubt that brushing off a deputy’s arm constitutes some level
28   of resistance, and resistance that is more active than passive.”). It is undisputed that


                                                 - 11 -
 1   Plaintiff verbally and physically refused to get out of the vehicle after at least 20 verbal
 2   orders from officers. It is also undisputed that officers then used control holds, such as
 3   grabbing Plaintiff’s forearm, leg, head, and ear, and Plaintiff resisted these holds by tucking
 4   his arms close to his body physically holding on to the steering wheel and verbally refusing
 5   to exit the vehicle. Numerous additional orders were given to Plaintiff, including alerting
 6   him of the police dog that would enter the vehicle. Plaintiff proceeded to close the driver’s
 7   door and leaned over to close the passenger door. Plaintiff continued to resist after K9
 8   Murphy released him by holding on to the headrest as officers attempted to remove him
 9   from the vehicle. Plaintiff’s resistance “was much milder than other forms of active
10   resistance that could come under the rubric of struggling with an officer, such as
11   brandishing a weapon, advancing on the officer, or fighting with the officer,” but Plaintiff
12   did more than passively resist arrest over an 8-minute span. Id. (internal quotation marks
13   and citation omitted).
14          There is sufficient evidence for a jury to find that Plaintiff actively resisted arrest.
15   Accordingly, this factor weighs against granting summary judgment in favor of Plaintiff.
16               4.   Alternative Methods
17          The Court may also consider the availability of alternative methods of capturing or
18   subduing a suspect, even though officers are not required to use the least intrusive degree
19   of force available. Scott v. Henrich, 39 F.3d 912, 915 (9th Cir. 1994). Plaintiff nonetheless
20   argues that “Officers did not exhaust alternative methods of arresting” him before releasing
21   K9 Murphy. (Doc. 54 at 10). Plaintiff asserts that Officer Gilbert had a taser on him “but
22   did not consider using it,” and cites to Officer Gilbert’s deposition testimony. (Doc. 54 at
23   11). But Officer Gilbert’s statement is taken out of context. In his deposition, Officer
24   Gilbert explained why he did not use the taser, noting the difficulties that accompanied the
25   physical positioning of the officers and Plaintiff. Officer Gilbert testified that he had a
26   taser in his possession that evening, but that it would have been dangerous to get in a
27   position to be able to use the taser due to the car being in the garage and the small area in
28   which to maneuver. (Doc. 58 at 47–48). He does not indicate, as Plaintiff contends, that


                                                 - 12 -
 1   he merely bypassed any consideration of using the taser. Defendants’ expert also stated
 2   that taser deployment may not have been advisable due to pepper spray having been
 3   sprayed in the vehicle, as well as the proximity of the area. (Doc. 58 at 23–24). Plaintiff
 4   has provided no evidence that using a taser was a viable option.
 5              Plaintiff also contends that “[o]ther alternatives such as waiting till [Plaintiff] was
 6   less intoxicated, pulling him out, or even just talking to him were not exhausted.” (Doc.
 7   54 at 11). In reply, Defendants assert that Plaintiff ignores the alternative methods that
 8   officers did use—“over 40 verbal commands, control holds on Plaintiff’s mandibular angle
 9   nerves, grabbing Plaintiff’s left forearm, left leg, and head, grabbing his shirt collar,
10   grabbing his right ear, and using pepper spray.” (Doc. 57 at 8).
11              Again, Defendants have provided sufficient evidence for a jury to find that
12   alternative methods of arrest were not viable. Accordingly, this factor also weighs against
13   granting summary judgment in favor of Plaintiff.
14         D.     Balancing
15              Lastly, in order to determine whether Officer Gilbert’s use of K9 Murphy was
16   constitutionally reasonable, the Court must balance the gravity of the intrusion on Plaintiff
17   against the government’s need for that intrusion. In doing so, the Court notes that at the
18   core of these factors is reasonableness. The Court looks to whether Officer Gilbert’s
19   actions were “objectively reasonable” in light of the facts and circumstances that he
20   confronted. Graham, 490 U.S. at 397.
21              In light of the analysis above, and viewing evidence in the light most favorable to
22   Officer Gilbert (the nonmovant), a reasonable jury could conclude that Officer Gilbert’s
23   use of K9 Murphy was justified against Plaintiff under this set of facts.                    The
24   “reasonableness” inquiry here is “not well-suited to precise legal determination,” and the
25   Court therefore denies Plaintiff’s Motion for Partial Summary Judgment (Doc. 54).
26   IV.        DEFENDANTS’ MOTION
27              Defendants moved for partial summary judgment on Count I (Negligence) and
28   Count VI (based on Qualified Immunity). (Doc. 49). Plaintiff filed a Response, (Doc. 59),


                                                     - 13 -
 1   and Defendants filed a Reply, (Doc. 61).
 2       A.     Count I
 3            Defendants argue that Count I should be dismissed because the Arizona Supreme
 4   Court recently held in Ryan v. Napier, 425 P.3d 230, 233 (Ariz. 2018), that “plaintiffs
 5   cannot assert a negligence claim based solely on an officer’s intentional use of physical
 6   force.” (Doc. 49 at 6–7). Plaintiff does not contest that Ryan precludes a claim for
 7   negligence under these circumstances, but requests leave from the Court to amend his
 8   Complaint contending that the facts alleged in the Complaint constitute a claim for battery.
 9   (Doc. 59 at 8–9). Defendants reply arguing that (1) if Plaintiff wants to request leave to
10   amend, Plaintiff should follow the procedures set forth in Rule 15, and (2) the Court
11   previously issued an order with a deadline to amend pleadings which has already passed.
12   (Doc. 61 at 2) (Doc. 17 at 1).
13            The Court has reviewed the scheduling order from September 15, 2017 (Doc. 17).
14   In that Order, the parties were given 60 days to amend pleadings. That deadline (November
15   14, 2017) has long passed. The Court will not summarily grant a request to amend based
16   on a Response filed almost 1 1/2 years after the case was filed and almost 1 year after the
17   deadline to amend. Defendants’ motion for summary judgment on Count I will be granted.
18       B.     Count VI
19            Defendants argue that Officer Gilbert is entitled to qualified immunity on Count
20   VI— excessive force in violation of the Fourth Amendment. Defendants specifically argue
21   that “no binding, existing precedent informed Officer Gilbert that release of the police dog
22   in the circumstances he faced was excessive and unconstitutional.” (Doc. 49 at 9).
23            “Qualified immunity attaches when an official’s conduct does not violate clearly
24   established statutory or constitutional rights of which a reasonable person would have
25   known.” Kisela v. Hughes, 138 S. Ct. 1148, 1152 (2018). “Determining whether officials
26   are owed qualified immunity involves two inquiries: (1) whether, taken in the light most
27   favorable to the party asserting the injury, the facts alleged show the officer’s conduct
28   violated a constitutional right; and (2) if so, whether the right was clearly established in


                                                - 14 -
 1   light of the specific context of the case.” O’Brien v. Welty, 818 F.3d 920, 936 (9th Cir.
 2   2016). Judges “should be permitted to exercise their sound discretion in deciding which
 3   of the two prongs of the qualified immunity analysis should be addressed first in light of
 4   the circumstances in the particular case at hand.” Pearson v. Callahan, 555 U.S. 223, 236
 5   (2009). Defendants’ motion focuses on the second prong, and the Court will therefore
 6   proceed directly to analyzing the second prong.
 7          In determining whether a constitutional right was clearly established at the time of
 8   the alleged violation, “a case directly on point” is not required, “but existing precedent
 9   must have placed the statutory or constitutional question beyond debate.” Mullenix v.
10   Luna, 136 S. Ct. 305, 308 (quoting Ashcroft v. al–Kidd, 563 U.S. 731, 741 (2011)); see
11   also Kisela, 138 S. Ct. at 1153 (“[P]olice officers are entitled to qualified immunity unless
12   existing precedent ‘squarely governs’ the specific facts at issue”). The Supreme Court has
13   “stressed the need to ‘identify a case where an officer acting under similar circumstances .
14   . . was held to have violated the Fourth Amendment.’” District of Columbia v. Wesby, 138
15   S. Ct. 577, 589 (2018) (quoting White v. Pauly, 137 S. Ct. 548, 552 (2017)). “This
16   demanding standard protects ‘all but the plainly incompetent or those who knowingly
17   violate the law.’” Id. at 589 (2018) (quoting Malley v. Briggs, 475 U.S. 335, 341 (1986)).
18   “Precedent involving similar facts can help move a case beyond the otherwise hazy border
19   between excessive and acceptable force and thereby provide an officer notice that a specific
20   use of force is unlawful.” Kisela, 138 S. Ct. at 1153 (quotation marks and citation omitted).
21   While “general statements of the law are not inherently incapable of giving fair and clear
22   warning to officers,” courts may not deny qualified immunity by simply stating “that an
23   officer may not use unreasonable and excessive force.” Id. The Court must undertake this
24   inquiry “in light of the specific context of the case, not as a broad general proposition.”
25   Mullenix, 136 S. Ct. at 308 (quoting Brosseau v. Haugen, 543 U.S. 194, 198 (2004)).
26   Furthermore, the Supreme Court has “repeatedly told courts—and the Ninth Circuit in
27   particular—not to define clearly established law at a high level of generality.” Kisela, 138
28   S. Ct. at 1152 (citations and internal quotation marks omitted); see also City of Escondido


                                                - 15 -
 1   v. Emmons, No. 17-1660 (Jan. 7, 2019) (“Under our cases, the clearly established right
 2   must be defined with specificity.”).
 3          The question here is whether clearly established law prohibited Officer Gilbert from
 4   using K9 Murphy as he did under the circumstances presented. Plaintiff raises three cases
 5   proposing that the law in the Ninth Circuit regarding police dogs was clearly established
 6   on May 5, 2016. Plaintiff cites first to Mendoza v. Block, 27 F.3d 1357, 1362 (9th Cir.
 7   1994), asserting that Mendoza declares that the law around the use of force of a police dog
 8   is established. (Doc. 59 at 3–4). But Plaintiff fails to recognize two important things.
 9   First, the Court is still required to determine whether clearly established precedent existed
10   “in light of the specific context of the case, not as a broad general proposition.” Mullenix,
11   136 S. Ct. at 308. While it is true that Mendoza makes clear that the use of a police dog is
12   subject to claims of excessive force, and that the law of excessive force “is clearly
13   established for purposes of determining whether the officers have qualified immunity,” an
14   inquiry based on the specific facts of the case is still required. Second, to the extent that
15   Mendoza indicates that general law on excessive force is sufficient for the inquiry, the
16   Supreme Court has recently noted its previous admonitions directed specifically to the
17   Ninth Circuit to not “define clearly established law at a high level of generality.” Kisela,
18   138 S. Ct. at 1152. While “general statements of the law are not inherently incapable of
19   giving fair and clear warning to officers,” “specificity is especially important in the Fourth
20   Amendment context[.]” Id. at 1152–53 (citations omitted).
21          In looking to the facts of Mendoza, Mendoza robbed a bank, fled from officers, and
22   hid under some bushes on private property. 27 F.3d at 1358. Deputies believed Mendoza
23   was armed due to information from headquarters, and Mendoza did not surrender when
24   warned that a police dog would be released if he did not come out from under the bushes.
25   Id. The dog located Mendoza, bit down on his arm, and pulled him out of the bushes. Id.
26   The dog bit Mendoza a second time during the struggle. Id. The court determined that
27   “[u]sing a police dog to find Mendoza, and to secure him until he stopped struggling and
28   was handcuffed, was objectively reasonable under the[] circumstances.” Id. at 1363. The


                                                 - 16 -
 1   court noted specifically that deputies believed Mendoza was armed, he did not surrender
 2   even when warned he would be bitten by the dog, “the deputies could reasonably have
 3   believed he posed a danger not only to themselves but also to the property owners,” and he
 4   continued to struggle when the dog bit him the second time. Id. at 1362–63.
 5          Next, Plaintiff points to Watkins v. City of Oakland, 145 F.3d 1087 (9th Cir. 1998),
 6   asserting that the Ninth Circuit affirmed the district court’s denial of qualified immunity
 7   “where the officer allowed the canine to continue to bite the suspect despite the fact that
 8   the suspect was unable to comply because he was recoiling from the pain of the dog bite,
 9   while surrounded by police officers with guns drawn.” (Doc. 59 at 4). In Watkins, five
10   officers responded to a silent alarm at a commercial warehouse and saw a person running
11   within the building. Id. at 1090. The officers had no evidence as to whether the person
12   was armed. Id. Officers announced twice that if the suspect did not give himself up, the
13   police dog would be released and would bite. Id. The dog was released, located Watkins
14   hiding in a car, and bit him. Id. When the K9 officer arrived to where the dog was biting
15   Watkins, the officer did not call the dog off, and instead ordered the suspect to show his
16   hands. Id. The officer pulled Watkins out of the car, and the dog continued to bite until
17   Watkins showed his hands. Id. The duration of the dog bite after the officer caught up to
18   the dog lasted approximately 30 seconds. Id. Watkins had fractures and lacerations in his
19   foot, requiring surgeries. Id. at 1091. Watkins claimed that he was helpless and surrounded
20   by police officers with their guns drawn. Id. at 1090–91. The Ninth Circuit affirmed the
21   district court’s denial of qualified immunity agreeing that “it was clearly established that
22   excessive duration of the bite and improper encouragement of a continuation of the attack
23   by officers could constitute excessive force[.]” Id. at 1093.
24          Lastly, Plaintiff points to Koistra v. County of San Diego, 310 F. Supp.3d 1066 (S.D.
25   Cal. 2018), but as Defendants have correctly noted, the decision in Koistra was not issued
26   at the time of the incident here, and is therefore not relevant to this analysis. Brosseau, 543
27   U.S. at 198 (“Because the focus is on whether the officer had fair notice that her conduct
28   was unlawful, reasonableness is judged against the backdrop of the law at the time of the


                                                 - 17 -
 1   conduct.”).
 2          In response, Officer Gilbert asserts that he relied on Strickland v. Shotts, 155 F.
 3   App’x 908 (7th Cir. 2005), “for the principles that (1) DUI is a serious offense that poses
 4   an immediate threat to the officer on the scene and others nearby, (2) a suspect fighting
 5   officers at the time of arrest poses an immediate threat to the officers, and (3) using a police
 6   K9 to subdue a suspect in these circumstances is objectively reasonable under Graham v.
 7   Connor.” (Doc. 49 at 10). The Court may consider the law of another circuit or district
 8   when there is no binding precedent. Osolinski v. Kane, 92 F.3d 934, 936 (9th Cir. 1996).
 9          In Strickland, officers attempted to stop a car driven by Strickland, but Strickland
10   continued driving and a car chase ensued. 155 F. App’x at 909. Strickland then stopped
11   the car, reached into the passenger compartment, and fled on foot, entering a private
12   residence where officers eventually found him hiding in a bathroom. Id. “Three police
13   officers attempted to subdue Strickland, who continued to resist by kicking and thrashing
14   his legs at the officers.” Id. “Because of Strickland’s thrashing and [the officer’s] concern
15   that Strickland may have been armed,” the officer released the police dog and instructed
16   him to bite Strickland’s leg. Id. The Seventh Circuit held that the use of the police dog
17   was not objectively unreasonable in this case, noting that (1) Strickland was driving while
18   intoxicated; (2) Strickland acknowledged that during the arrest, he posed an immediate
19   threat to officers; (3) Strickland did not dispute the contention that he reached in a
20   passenger compartment, perhaps to obtain a weapon, just before leaving his car; and (4)
21   Strickland admitted that he actively resisted arrest when he fled by car and by foot. Id. at
22   909–10.
23          The Court notes that both Mendoza and Watkins involved factual situations where
24   officers used a police dog to locate a hiding suspect—which is not the case here. And
25   while the district court in Watkins held that the duration of the bite in that case was
26   excessive, the Ninth Circuit affirmed noting only that extended duration of the bite could
27   be excessive. Watkins, 145 F.3d at 1093. The facts in Watkins are distinguishable from
28   the facts here. In Watkins, the suspect was out of the car and surrounded by multiple


                                                  - 18 -
 1   officers with guns drawn. Here, Plaintiff, while severely intoxicated, remained in control
 2   of his vehicle after resisting officers for 8 minutes. Officers did not have an opportunity to
 3   search Plaintiff or his vehicle for weapons or render the vehicle inoperable and officers
 4   were restricted by the narrow confines of the garage. And as noted above, Plaintiff had not
 5   completely surrendered as further evidenced by his continued resistance even after the dog
 6   released the bite. The duration of the bite in Watkins occurred under a very different set of
 7   facts. The facts here are more analogous to Strickland, where the officers use of a dog was
 8   in response to a noncompliant, intoxicated suspect.
 9          Therefore, even if the Court were to determine that a constitutional violation
10   occurred, Officer Gilbert’s conduct did “not violate clearly established . . . constitutional
11   rights of which a reasonable person would have known.” Kisela, 138 S. Ct. at 1152. In
12   other words, at a minimum, it was not clearly established that an officer in Officer Gilbert’s
13   position acted unreasonably, thus violating Plaintiff’s Fourth Amendment rights.
14   Accordingly, the Court grants Defendants’ motion for summary judgment on Count VI
15   based on qualified immunity.
16   V.     REMAND
17          With the dismissal of Counts I and VI, the only remaining count is Count II against
18   the Town for Negligent Training. The Court “may decline to exercise supplemental
19   jurisdiction over related state-law claims once it has ‘dismissed all claims over which it has
20   original jurisdiction.’” Ove v. Gwinn, 264 F.3d 817, 826 (9th Cir. 2001) (citing 28 U.S.C.
21   § 1367(c)(3)). “[I]n the usual case in which all federal-law claims are eliminated before
22   trial, the balance of factors to be considered under the [supplemental] jurisdiction
23   doctrine—judicial economy, convenience, fairness, and comity—will point toward
24   declining to exercise jurisdiction over the remaining state-law claims.” Carnegie-Mellon
25   Univ. v. Cohill, 484 U.S. 343, 350 n.7 (1988). Because the only federal-law claim has been
26   dismissed, the Court remands this case to state court.
27   ///
28   ///


                                                 - 19 -
 1   VI.   CONCLUSION
 2         IT IS ORDERED denying Plaintiff’s Motion for Partial Summary Judgment (Doc.
 3   54) and granting Defendants’ Motion for Partial Summary Judgment (Doc. 49).
 4         IT IS FURTHER ORDERED that the Clerk of Court shall remand this case to
 5   Maricopa County Superior Court and terminate this action.
 6
 7         Dated this 10th day of April, 2019.
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 - 20 -
